Title: To George Washington from William Temple Franklin, 9 July 1790
From: Franklin, William Temple
To: Washington, George



Sir,
New York, 9th July 1790

In addition to the favorable Testimonials of my Conduct in Europe, which I had the honor to lay before your Excellency, allow me to add the inclosed, which I have just procured from the Office for Foreign Affairs, by the friendly Intervention of the Secretary of State.
Permit me also to inform your Excellency, that my desire of being employ’d in Europe, is in no way diminished by a late melancholly Event; but that on the contrary, some particular Circumstances render me still more anxious for such an Appointment. Should your Excellency deem my Pretensions on this head well founded, and be disposed to favor my Views, you may rely on my most diligent & faithful Services: and that my Gratitude will be equal to the Respect, with which, I have the honor to be, Sir, Your Excellency’s most obedient & devoted humble Servant

W.T. Franklin

